

Exhibit 10.2


WAIVER AGREEMENT
 
THIS WAIVER AGREEMENT, hereinafter referred to as “Waiver” made and entered into
on this 16th day of December, 2010, to be effective January 1, 2011 by and
between JOHN M. MENDEZ, hereinafter referred to as “Employee,” and FIRST
COMMUNITY BANCSHARES, INC., hereinafter referred to as “the Corporation” (both
of whom together are referred to herein as the “Parties”) to a specific clause
of the “AMENDED AND RESTATED EMPLOYMENT AGREEMENT”, hereinafter referred to as
“Agreement”, originally entered into by the Parties as of the 16th day of
December, 2008 and to a specific clause of the “FIRST COMMUNITY BANCSHARES, INC.
and AFFILIATES EXECUTIVE RETENTION PLAN”, hereinafter referred to as the “SERP”,
which became effective January 1, 2005.


WITNESSETH


WHEREAS, Section 2 of the Agreement, entitled “Compensation and
Benefits”, stipulates that a portion of the annual adjustment to the Employee’s
base salary is to be comprised of “(i) an increase equivalent to the base salary
times the annual percentage increase in the Consumer Price Index for the
preceding twelve months …”; and


WHEREAS, the parities acknowledge that despite such annual increase in the
Consumer Price Index (“CPI”) no adjustment to the Employee’s base salary has
occurred; and


WHEREAS, the SERP was designed so that the Corporation could provide the
Employee an annual retirement benefit equal to a maximum of thirty-five percent
(35%) of “Final Average Compensation” (as defined in the SERP) with payments to
commence after a separation from service coupled with reaching “normal” or
“early retirement” age and further “subject to a maximum benefit of $80,000 per
calendar year” as specifically set forth in the last clause of “ARTICLE 4 –
NORMAL RETIREMENT” under Paragraph 4.2 (a) (1) of the SERP; and


WHEREAS, the Employee has requested that the Corporation consider waiving the
maximum benefit provisions in the SERP, which waiver would result in retaining
the maximum benefit at thirty-five percent (35%) of “Final Average
Compensation”, but eliminating or waiving the provision that would otherwise
limit the maximum benefit to no more than $80,000 per calendar year; and


WHEREAS, the Corporation has, in turn, requested that the Employee waive any and
all rights under the Agreement to any increase in base salary based upon
increases in the CPI whether such increases in the CPI occurred previously or
might occur prospectively;      


NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
for other good and valuable consideration, the Parties do hereby agree as
follows:
 
 
1.
The Corporation does hereby agree to amend the SERP to eliminate the limitation
on the Employee’s annual retirement benefit to a maximum of $80,000 per calendar
year.

 
 
2.
The Employee does hereby agree to and does hereby waive his contractual right to
that portion of any past, present or future adjustment to the Employee’s base
salary calculated upon an annual increase in the CPI and further agrees that by
signing below he and the Corporation are amending his employment agreement to
incorporate such waiver.

 

 
 

--------------------------------------------------------------------------------

 


In Witness whereof, the parties hereby acknowledge that each has carefully read
this Waiver Agreement and they do hereby agree to be bound by its terms and have
executed this Waiver Agreement as set forth hereinabove and that upon execution
of this document, the Parties shall have a conforming copy for their permanent
records.


This Waiver Agreement is entered into on the date first above written with an
effective date of January 1, 2011, but for purposes of complying with Internal
Revenue Code Section 409A only the SERP is effective as of January 1, 2005.


Corporation:
 
Employee:
First Community Bancshares, Inc.
 
John M. Mendez
By:
/s/ William P. Stafford, II
 
By:
/s/ John M. Mendez

 
 
 

--------------------------------------------------------------------------------

 